DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “the upper sheet and the lower sheet”.  There is insufficient antecedent basis for this limitation because an upper sheet and a lower sheet have not been introduced into either claim 2 or claim 1, which claim 2 is dependent on.
Due to dependency, claims 4-10 are also rejected for insufficient antecedent basis from this limitation. Appropriate correction is required for withdrawal of this rejection.
Claim 4 recites the limitation “a fusion ratio”. There is indefinite meaning for this limitation because it is not clear what the recited fusion ratio is a measurement of, and what variables are involved or required to calculate the fusion ratio. For purposes of compact prosecution, this Office Action interprets the fusion ratio to be the difference of thickness after a welding process as [0062] of the instant specification seems to suggest. 
Due to dependency, claims 5-7 are also rejected for lack of definite meaning for this limitation. Appropriate correction is required for withdrawal of this rejection.
Claim 5 recites the limitation “a total fusion ratio of the heat fusion layers”. There is indefinite meaning for this limitation because [0062] of the instant specification suggests that the fusion ratio is based on the difference of thickness after a welding process is completed, and the sealing portion is comprised of two sealing fusion portions of different thicknesses, such that it is not clear which thickness of the whole sealing portion is measured to obtain the recited total fusion ratio of the heat fusion layers.
Alternatively, the limitation of claim 5 can be assumed to be an average or a median percentage range of the recited ranges in claims 6 and 7, which depend on claim 5. For purposes of compact prosecution, this Office Action assumes that the total fusion ratio of the heat fusion layers is a median range between that of the first and the second heat fusion layers.
Due to dependency, claims 6-7 are also rejected for lack of definite meaning for this limitation. Appropriate correction is required for withdrawal of this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (US 2017/0012252 A1). Hereinafter referred to as Yoo.
Regarding claim 1, Yoo discloses a secondary battery pouch (“battery case” [0007], 20 Fig. 1), comprising:
a sealing portion formed at an outside of the secondary battery pouch (“side sealed portions 202 and 203” [0058], 202 and 203 in Fig. 3, “sealed portion is formed at the outer edge of a receiving part” [0058]) constituting a battery cell (200 Fig. 3, “battery cell” [0058]) and configured to seal an inner space of the secondary battery pouch (“a receiving part” [0058]),
wherein the sealing portion comprises:
a first fusion portion having a smallest thickness in the sealing portion (232 Figs. 4 and 5, “thermally welded portions” [0060]); and
a second fusion portion having a largest thickness in the sealing portion (231 Figs. 4 and 5, “non-welded portions” [0060]),
wherein the first fusion portion and the second fusion portion are continuously formed at least one time alternately (“alternately arranged” [0060]) in a direction from an innermost side of the sealing portion in contact with the inner space of the secondary battery pouch (“the inside sealed line, which is formed adjacent to the receiving part 201” [0061]) to an outer side of the sealing portion (“continuously formed from the outer edge end of the upper sealed portion 204 to the outer edge end of the lower sealed portion 205” [0058]). 
Regarding claim 2, Yoo discloses all the limitations for claim 1 as set forth above, and wherein the sealing portion is formed by fusion of the upper sheet and the lower sheet (“The upper case 22 and the lower case 21 are connected to each other by thermal welding” [0008]), and the second fusion portion is formed at the innermost side of the sealing portion (Fig. 4 – a white portion, which represents 231 or the non-welded portion, is adjacent to 201, or the receiving part of the battery case).
Regarding claim 3, Yoo discloses all the limitations for claim 1 as set forth above, and wherein the first fusion portion has a strongest seal strength in the sealing portion, and the second fusion portion has a weakest seal strength in the sealing portion (“Each of the sealed lines is a thermally welded portion … Non-welded portions may be formed between the sealed lines. That is, the sealed lines and the non-welded portions may be alternately arranged.” [0025] such that the sealed lines are synonymous to the thermally welded portion or the corresponding first fusion portion of the instant sealing portion, and “the portions between the sealed lines may be welded at a relatively low strength” [0026], which implies that the thermally welded portions, or the sealed portions, have the strongest seal strength of the two different sealing lines of the sealing portion).
Regarding claim 4, Yoo discloses all the limitations for claim 2 as set forth above, and wherein each of the upper sheet and the lower sheet comprises a heat fusion layer (two layers of 623 in Fig. 9), a metal layer (two layers of 622 in Fig. 9), and an outer skin layer (two layers of 621 in Fig. 9),
the first fusion portion is configured such that a fusion ratio of the heat fusion layer thereof is largest in the sealing portion (“The thickness of the vertical end of each of the sealed lines is less than the thickness of each of the non-welded portions” [0025] and “the inner sealant layer of the battery case is melted due to high temperature and pressure during the thermal welding process … The molten inner sealant layer flows to the portions between the sealed lines” [0026], which is interpreted for the thermally welded portions, which corresponds to the instant first fusion portion, to have a greater amount of the heat fusion layer melted after the high temperature and pressure is applied to the sealing portion since the thickness is the least of the two different sealing lines of the sealing portion), and
the second fusion portion is configured such that a fusion ratio of the heat fusion layer thereof is smallest in the sealing portion (as a continuation of the previous citation, [0025]-[0026] is interpreted for the non-welded portions, which corresponds to the instant second fusion portion, to have a least amount of the heat fusion layer melted after the high temperature and pressure is applied to the sealing portion since the thickness is the greatest of the two different sealing lines of the sealing portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2017/0012252 A1) as applied to claims 2 and 4 above, and further in view of Yasuda et al (US 2020/0194737 A1). Hereinafter referred to as Yasuda.
Regarding claim 5, Yoo discloses all the limitations for the battery pouch as set forth in claim 4 above, but does not disclose wherein a total fusion ratio of the heat fusion layers of the sealing portion is 47% to 72%.
However, Yasuda discloses a battery pouch (“battery packaging material” [0109]) that comprises an upper sheet and a lower sheet (“test sample is folded over at the center in the z direction, so that the heat-sealable resin layer side is placed over itself” [0109]) wherein the upper and the lower sheets comprise a heat fusion layer (comprising of 5 and 4 in Fig. 1, “an adhesive layer 5, and a heat-sealable resin layer 4” [0097] as “the adhesive layer 5 may be a cured product of a resin composition containing an acid-modified polyolefin and a curing agent. Preferred examples of the acid-modified polyolefin include the same carboxylic acid-modified polyolefins and carboxylic acid-modified cyclic polyolefins as mentioned for the heat-sealable resin layer 4” [0217] where the material selected for the adhesive and the resin layer may be similar to each other that it constitutes one distinct unit of the battery pouch), a metal layer (3 Fig. 1, “barrier layer” [0129]), and an outer skin layer (1 Fig. 1, “base material layer” [0116]). Yasuda teaches wherein a total fusion ratio of the heat fusion layers of the sealing portion is 47% to 72% (Table 1A, Examples 1A to 3A at Surface Pressures of 1.0 and 1.5 MPa – discloses a range between 50% to 65%, which correspond to 45% to 50% of the heat fusion layers melting away), and that a crushing of the heat fusion layers is effectively prevented while achieving a high sealing strength at high-temperature environments ([0261]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the total heat fusion layer of the sealing portion of Yoo in view of Yasuda wherein a total fusion ratio of the heat fusion layers of the sealing portion is 47% to 72% in order to effectively suppress crushing of the heat fusion layers while achieving high seal strength at high temperature environments.
Regarding claim 6, modified Yoo discloses all the limitations for the battery pouch as set forth in claim 5 above, as well as a first fusion portion (Yasuda Table 1A, Examples 1A to 3A at Surface Pressure of 2.0 MPa, which corresponds to the thermally welded portions of Yoo), and wherein the fusion ratio of the heat fusion layer of the first fusion portion is 56% to 90% (Yasuda Table 1A, Examples 1A to 3A at Surface Pressure of 2.0 MPa – discloses a range between 42% to 45%, which corresponds to a range between 55% to 58% of the heat fusion layer melted away).
Regarding claim 7, modified Yoo discloses all the limitations for the battery pouch as set forth in claim 5 above, as well as a second fusion portion (Yasuda Table 1A, Examples 1A to 3A at Surface Pressure of 0.5 MPa, which corresponds to the non-welded portions, or “low welded portions” Yoo [0016], of Yoo), and wherein the fusion ratio of the heat fusion layer of the second fusion portion is 24% to 57% (Yasuda Table 1A, Examples 1A to 3A at Surface Pressure of 0.5 MPa – discloses a remaining thickness range between 82% to 84%, which corresponds to a fusion ratio between 26% to 28% as the amount of the heat fusion layer that has melted away).
Regarding claim 8, Yoo discloses all the limitations for the battery pouch as set forth in claim 2 above, and wherein each of the upper sheet and the lower sheet comprises a heat fusion layer (two layers of 623 in Fig. 9), a metal layer (two layers of 622 in Fig. 9), and an outer skin layer (two layers of 621 in Fig. 9).
Yoo does not disclose wherein each of the upper sheet and the lower sheet is configured such that a thickness of the heat fusion layer is 40 µm, and a total thickness of the metal layer and the outer skin layer is 95 µm.
However, Yasuda discloses a battery pouch (“battery packaging material” [0109]) that comprises an upper sheet and a lower sheet (“test sample is folded over at the center in the z direction, so that the heat-sealable resin layer side is placed over itself” [0109]) wherein the upper and the lower sheets comprise a heat fusion layer (comprising of 5 and 4 in Fig. 1, “an adhesive layer 5, and a heat-sealable resin layer 4” [0097] as “the adhesive layer 5 may be a cured product of a resin composition containing an acid-modified polyolefin and a curing agent. Preferred examples of the acid-modified polyolefin include the same carboxylic acid-modified polyolefins and carboxylic acid-modified cyclic polyolefins as mentioned for the heat-sealable resin layer 4” [0217] where the material selected for the adhesive and the resin layer may be similar to each other that it constitutes one distinct unit of the battery pouch), a metal layer (3 Fig. 1, “barrier layer” [0129]), and an outer skin layer (1 Fig. 1, “base material layer” [0116]). Yasuda teaches wherein each of the upper sheet and the lower sheet is configured such that a thickness of the heat fusion layer is 40 µm (“the thickness of the adhesive layer 5 is … more preferably about 2 to 50 μm,” [0214] and  “the thickness of the heat-sealable resin layer 4 is not particularly limited as long as the function as a heat-sealable resin layer is achieved, it is … more preferably about 15 to 60 μm” [0167], which totals to a range between 17 to 110 μm that encompasses the claimed 40 µm thickness), and a total thickness of the metal layer and the outer skin layer is 95 µm (“the thickness of the barrier layer 3 is not particularly limited … it is … still more preferably about 10 to 80 μm” [0132] and “the entire thickness of the base material layer 1 is not particularly limited … it is … preferably about 10 to 35 μm” [0122], which totals to a range between 20 to 115 µm that encompasses the claimed 95 µm thickness). Yasuda further teaches that the disclosed ranges achieve functionality of the respective layers ([0122] and [0167]), and reduces the thickness of the battery packaging material ([0132]) and increasing the energy density of the battery ([0099]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the battery pouch of Yoo in view of Yasuda wherein each of the upper sheet and the lower sheet is configured such that a thickness of the heat fusion layer is 40 µm, and a total thickness of the metal layer and the outer skin layer is 95 µm, in order to achieve functionality of each of the layers of the battery pouch, as well as reduce the thickness of the battery packaging material, which also increases the energy density of the battery.
Regarding claim 9, modified Yoo discloses all the limitations for the battery pouch as set forth in claim 8 above, as well as a first fusion portion (Yasuda Table 1A, Examples 1A to 3A at Surface Pressure of 2.0 MPa, which corresponds to the thermally welded portions of Yoo), and wherein the first fusion portion is formed to a thickness of 200 µm to 225 µm as the heat fusion layer of the first fusion portion is fused (total thickness of the metal layer and the outer skin layer in Yasuda ranges between 20 to 115 µm, and the heat fusion layer ranges between 17 to 110 μm such that the Thickness Remaining Ratio of Adhesive Layer data of Table 1A at 2.0 MPa surface pressure that ranges between 42% to 45% implies a remaining adhesive layer thickness that ranges between at least 0.84 µm to 21 µm, which reduces the total thickness of a first fusion portion of a single sheet to range between 36 µm to 196 µm, resulting in a range between 72 µm to 392 µm for two sheets fused together, and overlaps the claimed thickness range).
Regarding claim 10, modified Yoo discloses all the limitations for the battery pouch as set forth in claim 8 above, and a second fusion portion (Yasuda Table 1A, Examples 1A to 3A at Surface Pressure of 0.5 MPa, which corresponds to the non-welded portions, or “low welded portions” Yoo [0016], of Yoo), and wherein the second fusion portion is formed to a thickness of 225 µm to 250 µm as the heat fusion layer of the second fusion portion is fused (total thickness of the metal layer and the outer skin layer in Yasuda ranges between 20 to 115 µm, and the heat fusion layer ranges between 17 to 110 μm such that the Thickness Remaining Ratio of Adhesive Layer data of Table 1A at 0.5 MPa surface pressure that ranges between 82% to 84% implies a remaining adhesive layer thickness that ranges between at least 1.64 µm to 41 µm, which reduces the total thickness of a first fusion portion of a single sheet to range between 37 µm to 216 µm, resulting in a range between 72 µm to 432 µm for two sheets fused together, and overlaps the claimed thickness range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721